Citation Nr: 1811081	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-05 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for coronary artery disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.  The case is currently in the jurisdiction of the Columbia, South Carolina RO.  


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a letter indicating that he was withdrawing his appeal concerning the issue of entitlement to an increased rating for coronary artery disease; there is no question of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

Concerning the issue of entitlement to an increased rating for coronary artery disease, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

In an April 2017 letter, the Veteran withdrew his appeal concerning the issue of entitlement to an increased rating for coronary artery disease.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal on the issue of entitlement to an increased rating for coronary artery disease is dismissed. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


